UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
ELIZABETH MCMILLAN-MCCARTNEY,

Plaintiff,
v. Civil Action No. 1:18-cv-63331
CALDWELL MCMILLAN, JR.,

Defendant.
DEFENDANT’S MOTION TO DISQUALIFY OPPOSING COUNSEL

COMES THIS DAY, Defendant Caldwell MeMillian, Jr, proceeding pro se, who hereby
moves this Court to enter an order disqualifying Attorney Mr. Andrew G. Balashov, Esq., Ms.
Suvita Chiman Melehy, Esq., or any attorney from Melehy And Associates LLC, from Plaintiff
Elizabeth McMillan McCartney in this action in the best interests of justice. In Support of this
Motion Mr. McMillan Respectfully represents as follows:

STANDARD OF REIVEW

Courts "must recognize a presumption in favor" of a defendant's choice of counsel, Wheat,
486 U.S. at 164, 108 S. Ct. 1692, and should not interfere with that relationship unless the specific
circumstances of the representation in a case demand the court's attention to the potential
impropriety of that representation. See United States v. Collins, 920 F.2d 619, 625 (10th Cir. 1990)
(“When a court unreasonably or arbitrarily interferes with an accused [sic] right to retain counsel
of his choice, a conviction attained under such circumstances cannot stand, irrespective of whether
the defendant has been prejudiced") (citations omitted). For example, a defendant's choice of

counsel and the Sixth Amendment presumption in favor of that choice can be "overcome by not

 

PAGE EOF 18
NOTE:

The following section “Facts “ is taken from the PERSONAL REPRESENTATIVE’S MOTION TO
VACATE THIS COURTS DECISION ENTERED DEC. 14™4 2017 DUE TO FRAUD UPON THE COURT
filed in the Orphans Court of Anne Arundel County MD on March 9,2020, which was likewise

filed as a complaint with the Attorney Grievance Commission of Maryland on March 10, 2020.
only a demonstration of actual conflict, but by a showing of a potential serious conflict." Wheat,
486 U.S. at 164, 108 S. Ct. 1692. In addition, the right to counsel is "secondary in importance to
the Court's duty to maintain the highest standards of professional conduct to insure and preserve
trust in the integrity of the bar." Jn re Asbestos Cases, 514 F. Supp. 914, 925 (E.D.Va.1981); see
alsa United States v. Howard, 115 F.3d 1151, 1155 (4th Cir.1997); United States v. Williams, 81
F.3d 1321, 1324 (4th Cir. 1996); United States v. Scott, 980 F. Supp. 165, 167 (E.D.Va.1997);
Tessier v. Plastic Surgery Specialists, Inc., 731 F. Supp. 724, 729 (E.D.Va.1990).

"Federal Courts have an independent interest in ensuring that [civil litigation is] conducted
within the ethical standards of the profession and that legal proceedings appear fair to all who
observe them.” Wheat, 486 U.S. at 160, 108 S. Ct. 1692; see also Williams, 81 F.3d at 1324; Scott,
980 F. Supp. at 167.

FACTS
Count One: Fraud upon the Court

On October 31", 2017, a hearing was held in the Orphans’ Court of Anne Arundel County,
Maryland for the estate of Caldwell McMillan, Senior, estate number 24984, Presiding were Chief
Judge Nancy Phelps, Associate Judge Maureen Carr-York and Associate Judge Alan Rzepowski.

Being on that date heard was an exception to the petition for allowance of personal
representative commission Caldwell McMillan, Jr. the personal representative. This exception was
submitted and argued by Attorney Ms. Suvita Chiman Mehely, Esq. for her client Elizabeth
McMillan McCartney.

Ms. Mehely is a member of the Maryiand State Bar Associate in good standing, and duly

admitted to practice law before this Court as an Officer thereof.

 

2[Page
On or about the 27" day of February 2020 Personal Representative McMillan received the
attached signed certification letter from Alec Wetherington, Account Executive with Verbal Ink,
who transcribed the results of the October 31%, 2017 proceedings at issue relevant to the instant
Motion.

Attached as an Exhibit is a true and complete copy of the excerpts relevant hereto of the
October 31", 2017 hearing in the Orphans’ Court of Anne Arundel County for the estate of
Caldwell McMillan, Senior, estate number 24984 presided over by Chief Judge Nancy Phelps,
Associate Judge Maureen Carr-York and Associate Judge Alan Rzepowski.

Plaintiff's Exhibit is a true and complete, verbatim recollection of the representations of
fact that Attorney Ms. Suvita Chiman Mehely, Esq. made to this Court, as issue in this Motion for
Vacate.

In summary, Attorney Mehely knowing and intentionally represented to this most
honorable Court as an officer thereof, that Personal Representative McMillan, in or around May
of 1990, received $69,570.00 that was connected to a mortgage from the estate of Caldwell
McMillan Sr, and that this transaction is reflected in the first administrative accounting for
Caldwell McMillan Sr. This representation was false.

Attorney Mehely’s afore-mentioned representation to the Court was false.

Attorney Mehely’s false afore-mentioned representation to the Court was material to her
unconscionable scheme calculated to interfere with the judicial system’s ability impartially to
adjudicate a matter by improperly influencing the trier of fact or unfairly hampering the
presentation of the opposing party’s claim or defense because if she could convince this Court that
Personal Representative McMillan had in fact receive a $69,570.00 from the estate of Caldwell

McMillan Sr., then this Court would hold that Personal Representative McMillan had already been

 
paid and exceeded any and all of the Personal Representative fees that he was entitled by law as
Personal Representative of the Caldwell McMillan Sr. Estate, when Mr. McMillan was in fact
entitled to $43,784.42 in Personal Representative fees in compliance with the guideline of
Maryland Estates and Trusts #7-601. The commission is calcuJated using the gross value of
the assets based on the First Administration Account ($1,] 86,234.00).

Attorney Mehely’s false afore-mentioned representation to the Court was made with
knowledge of its falsity or ignorance of its truth.

Attorney Mehely is the Resident Agent for the Estate of Sylvia McMillan and also the
attorney for Elizabeth McMillan-McCartney, who is Personal Representative the Estate of Sylvia
Ross McMillian, Orphans’ Court for Anne Arundel County Estate No. 24,437.

Attorney Mehely knowingly strenuously asserted to the Court during the October 31°, 2017
hearing that according to her, Personal Representative Caldwell McMillan Jr., according to the
First Administration Account previously filed in this Court on February 27", 1992, a true copy of
which is attached hereto as an Exhibit, received a payment from the Caldwell McMillan Sr. Estate
in the amount of $69,570.00 when in fact she and her client knew that the parcel of land referenced
within the First Administration Account was never a part of the Caldwell McMillan Sr, Estate.

Personal Representative Caldwell McMillan Jr., can prove this with clear and convincing
evidenced because he First Administration Account that Attorney Mehely relied upon, when
making her knowing false representations to the Court were from the First Administration Account
filed in the Estate of Sylvia Ross McMillian, Orphans’ Court for Anne Arundel County
Estate No. 24,437. Jd. at page 2.

Attorney Mehely representation of fact to this Court that the $69,570.00 Personal

Representative Caldwell McMillan received was from a mortgage that was allegedly taken out on

4|Page
the relevant property, and that Personal Representative Caldwell McMillan received the same as a
cash payment, when the 1992 Administration Account trom the Estate of Sylvia Ross McMillian,
clearly and plainly states that the $180,000.00 is nothing more than an “Appraisal of Property”
which was done for tax purposes.

Attorney Mehely cannot provide this Court with any admissible evidence whatsoever to
contradict this clear and convincing fraud committed upon this Court that Attorney Mehely
perpetrated.

Attorney Mehely, acting at the direction of her client Elizabeth McMillan-McCartney,
presented to the Court that Personal Representative Caldwell McMillan Jr. had in fact receives a
$69,570.00 from the Estate of Caldwell McMillan Sr., with the intent that this Court would base
it’s ruling on her representation of fact to it, and the $69,570.00 would remain in the Estate of
Caldwell McMillan Sr., which had remained open for well over 20 years now, which was the
manner reasonably contemplated by Attorney Mehely.

There was never a mortgage taken out of the property whatsoever, contrary to clear and
unambiguous representations of fact Attorney Mehely made to this Court.

The Court was ignorance of the falsity of the fraudulent representations made to it by
Attorney Mehely.

Relying on the false representations made to it by Attorney Mehely clearly set forth in the
attached transcripts of the proceedings, the Court upheld Elizabeth McMillan-McCartney’s
exceptions to Personal Representative Caldwell McMillan Jr.’s Petition for Personal

Representative Commission as set forth in the Court’s Record of the above-styled case.

 

- §|Page
Whereas Attorney Mchely is a duly licensed lawyer authorized to practice law before this
Court, the Court had a right to rely on Attorney Mehely’s knowingly false misrepresentations as
true and accurate.

As a direct and proximate cause of Attorney Mehely’s knowingly false misrepresentations
to this Court, it relied upon them as true and unknowingly entered a Decision, filed on
December 14", 2017, on denying Personal Representative Caldwell McMillan Jr.’s Petition for
Personal Representative Commission that was contrary to the law, inconsistent with the facts,
which lacks any admissible evidence to support it.

Though Attorney Mehely has assured this Court on more than one occasion that she would
provide it with evidence to support his fraudulent assertions as set forth in the attached transcript,
Attorney Mehely has heretofore failed to do so because she cannot, because her representations
were tantamount to fraud upon this Court.

But for the fraud perpetrated upon this Court by Attorney Mehely there is a reasonable
probability that this Court would have entered a Decision granting Representative Caldwell
McMillan Jr.’s Petition for Personal Representative Commission whereby he would have received
the $43,784.42 in Personal Representative fees to which he is lawfully entitled to in compliance
with the guideline of Maryland Estates and Trusts #7-601. The commission is calculated using the
gross value of the assets based on the First Administration Account ($1,] 86,234.00).

At all times relevant hereto, Mr. McMillan acted with ordinary diligence and in good faith

upon a meritorious cause of action or defense.

6|Page |
Count Two: Fraud Upon the Court

The Estates of Caldwell and Sylvia McMillan owned a corporation Sylmac ,Inc. In 1990,
adverse circumstances occurred which required them to transfer their real estate assets into Sylmac
and file for Chapter 11 bankruptcy. The two estates were 50/50 shareholders.

At the same October 31°, 2017 hearing and as part of her argument that Mr. McMillan should
not receive personal representative commissions, Ms. Melehy introduced a letter from Alan
Grochal to Elizabeth McMillan-McCartney into evidence, a copy of which is attached hereto as an
Exhibit. Mr Grochal, counsel for Sylmac Inc., said that the unsecured creditors needed to be paid.
Attached to the letter was the Amended Schedule A-3 of Unsecured Creditors from the Bankruptcy
Court. Mr. McMillan’s claim was rightfully listed on that schedule as due $34, 607.72 for cash
advances.

Because the wording of his claim’s description stated “cash advances” rather than money
loaned , Attorney Melehy hypnotized the judges into believing that Mr. McMillan’s claim wasn’t
a receivable but a cash advance/draw that he had gotten from the Estate of Caldwell McMillan
Sr., through Sylmac and had to be paid back. The judges believed her, especially Chief Judge
Nancy Phelps.

Excerpts from the Transcript

Female: (Atty. Mehely) Okay, all right. So now take a look at the last page of that exhibit
number one. If you take a look, there is — this document is titled,
"Creditors Having Unsecured Claims without Priority." Take a look at the
very last claim that's listed over there. Okay, your sister earlier testified
that you had made approximately $34,000.00 claim in the bankruptcy
estate, and here do you remember that claim that you made for

$34,607.72?
Male: (Mr. McMillan)) Yeah,
Female: (Atty. Mehely) Yes, you made that claim?
Male: (Mr.McMillan)) Mm-hmm.
Female: (Atty. Mehely) In the bankruptcy estate?

 

 

7|Page
Male: (Mr.McMillan)) Well, yeah.

Female: (Atty. Mehely) And here, look at the purpose of the claim. It is for cash advance.
Female: (Atty. Mehely), a... As this court already pointed out, Mr. McMillan has already

Female

Female

Female
Female

Female

received in a 24 - $49,140.00 more than Miss McCartney from the outset,
you know, as of the first account. So the difference, basically — the
difference, if you divide that number in two, the 25, which is $24,570.00,
that amount needs to go to Miss McCartney right away in order to basically
put them on equal footing with respect to the distributions that would have
already been made as of the — according to the account. And then you have
the added problem of the $34,000.00 cash advance that Mr. McMillan
already received in the bankruptcy court, which as personal representative,
he should have — he is required, as a fiduciary, to inform the court of any
monies that he received on — in connection with this estate. He did not do
that.

: (Judge Phelps) Thank you. You can’t talk right now.
: (Atty, Mehely) He failed to do that, and that also has to be taken into account. There

are two ways the court could look at it. One is that the $34,000.00 should
be split between the two estates and being treated as, again, advances from
— half from Sylvia's estate and half from — because this was paid out of the
bankruptcy court.

- judge Carr-York) So you're talking about the $34,000.00?
: (Atty. Mehely) Correct.
. Gjudge Carr-York) I thought that was all to compensate for amounts that Mr.

McMillan had claimed?

Malte: (Mr. McMilian)That I had loaned .

 

 

Female: (Atty. Mehely) He said that I was not clear as to whether he had loaned it to — it's
not clear from the record, and I don't think anybody knows if it’s a loan.

Female: (Judge Phelps) That was the cash advance, wasn't it?

Female: Well, I'm not sure.

Male: No.

Female: (Judge Phelps) That's what it says on the paper that I looked at.

Female: (Atty. Mehely) Exactly. That's what it says on the paper. Miss McMillan McCartney
testified that it could have been for monies that he paid. He did not refute it.
At the end, he basically said that was for him as a cash advance, right? So

Female: (Judge Phelps) Well, the paper said that I — that's what I saw.

Male: .

Female: (Atty. Mehely) He acknowledged, but —

8|Page
Male; Please.
Female: (Judge Phelps) But yeah, but he did acknowledge it.
Female: (Atty. Mehely) He did acknowledge it.

Female: (Atty. Mehely) You're right. But the question is, what cash advance from which
estate, and how? So what the bankruptcy court had been handling, how it
had been handling it was splitting it between the two. So there are two ways
of looking at it. Either the entire $34,000.00 came — was a cash advance to
him from Caldwell's estate, or half of it is from Caldwell's estate, and half
of it is from Sylvia's estate. So if you look at it sort of in the way that it's
most — if you took half, you know, as sort of the position that is probably
most favorable to Mr. McMillan, you still are now left with not a whole lot
of money in the estate. He says it's $82,000.00. You take out about
$17,000.00, another $25,000.00, you reduce those .

Female: (Atty. Mehely) And then you take the $34,000.00.

Male: Got it.
Female: (Atty. Mehely) And $34,000.00 — what is it? Oh, my gosh.
Female:

Female: (Atty. Mehely) $34,607.72, and if we were splitting everything down the middie, it
might make sense to just split that in two. Put one in one estate, and another
in the other estate, or I think because of the way that this started, it would
make the most sense.

Male: (Mr. McMillan) Excuse me, Your Honor?

Female: (Judge Carr-York) Yes, sir, Mr. McMillan?

Male: ( Mr. McMillan) Can I just say one — a couple of things about it, because this was still
on the attorney's fees issue. There's a couple of things that's __ about it.

Female: Okay.

Male ( Mr. McMillan) — this wasn't a cash advance. I don't know why she wrote it — she's the
treasurer — as a cash advance. I didn't get the money. When I got that initial
loan, I spent about this amount in lawyers to pay ~

Female: (Judge Phelps) I'm not gonna stop you, but we have to go by what's on the paper,
and the paper indicated — the legal document said cash advance.

Female (judge Carr-York) - “‘ if you have additional monies that you personally wrote checks for,
or that you used that $34,000.00 for that actually benefited the estate,
actually produced something. If you paid an attorney's fee with it, or
something else, and were not reimbursed, anything that you were not
reimbursed for, then you can submit it for consideration if you have
additional monies that you personally wrote checks for, or that you used
that $34,000.00 for that actually benefited the estate, actually produced
something. If you paid an attorney's fee with it, or something else, and were

 

9|Page
not reimbursed, anything that you were not reimbursed for, then you can
submit it for consideration.

The letter from Sylmac’s Bankruptcy Counsel. and the attached schedule of unsecured
creditors clearly identifies Mr. McMillan as a creditor not a debtor.

The Orphans’ Court Judges relied on the attorney’s representation to make the December
14, 2017 decision to award Mr. McMillan $00.00 out of a possible $43,000 for his 27 years as
personal representative for his father’s Estate.

Ms. Mehely is fluent in English. There is no ambiguity in the letter from Bankruptcy
Counsel nor in the Schedule of Unsecured Creditors. The word “advance” is synonymous with
loan.

Sitting at the table with Ms. Melehy was her client, Elizabeth McMillan-McCartney who
as President/Treasurer of Sylmac drafted the Schedule of Unsecured Creditors with Alan Grochal.
On the schedule submitted as Evidence at this hearing, Elizabeth McMillan-McCartney in her
capacity as president of Sylmac, Inc. swore under penalty of perjury that Mr. McMillan was owed
$34,607.72 as an unsecured creditor.

In the federal lawsuit filed one year after the fraud that Suvita Mehely perpetrated on this
Court she stated in paragraph #15, On July 23, 1993, the Parties entered into a written contract
(EX) whereby Defendant acknowledged his indebtedness to Plaintiff.” The contract refers to
Mr. McMillan’s Bankruptcy claim. It reads,” Im return, Caldwell, Jr. has made partial
assignments of his $34,607.72 claim in Case No. 91-5-0254-50, In Re: Sylmac, Inc. U.S.
Bankruptcy Court, District of Maryland. As of July,1993, Caldwell Jr’s. claim has been fully

assigned, In 1998, Ms. McMillan-McCartney was paid.
Again, in paragraph #21 she makes reference to the assignment, “At some point Defendant
assigned a $34,607.72 receivable due Defendant to Plaintiff as partial repayment of the monies
loaned to him by Plaintiff.”

Attorney Mehely’s intent was that this Bankruptcy Schedule and the fraudulent First
Accounting from the Estate of Caldwell McMillan, Sr, would convince the judge’s that Mr.
McMillan should not receive any personal representative commissions.

The Orphans Court judges relied on Ms. Melehy’s testimony as an officer of the Court.
Mike, I question the absolute ignorance of the judges. They can read; the schedule and letter is not
ambiguous.

The court accepted Suvita’s Melehy’s representations as being true and accurate.

The Court had every right to accept Ms. Melehy’s representations as she is an Officer of
the Court.

This Court was injured because it made an adverse ruling against Mr. McMillan based on
Attorney Melehy’s fraud, Out of a possible $44,000.00 in personal representative commissions the
court awarded Mr. McMillan $00.00 without explanation. Not by choice, he had been personal
representative for his father’s estate for 27 years.

At all times relevant hereto, Mr. McMillan acted with ordinary diligence and in good faith
upon a meritorious cause of action or defense.

APPLICABLE LAW

The decision to disqualify a defendant's chosen counsel is a serious matter and must be
decided on a case-by-case basis. Tessier, 731 F. Supp. at 729 (citing Richmond Hilton Assocs. v.
City of Richmond, 690 F.2d 1086, 1089 (4th Cir.1982) (holding that an "actual or likely" conflict

of interest is required)); /n re Asbestos Cases, 514 F. Supp. at 923-24. "The moving party bears a

11|Page

 
high standard of proof to show that disqualification is warranted." Tessier, 731 F. Supp. at 729.

"In determining whether to disqualify counsel ... the trial court is not to weigh the
circumstances ‘with hair-splitting nicety' but, in the proper exercise of its supervisory power over
the members of the bar and with a view of preventing ‘the appearance of impropriety," ‘it is to
resolve all doubts in favor of disqualification." United States v. Clarkson, 567 F.2d 270, 273 n. 3
(4th Cir. 1977) (quoting Gas-A-Tron of Arizona v. Union Oil Co. of California, 534 F.2d 1322,
1324-25 (9th Cir. 1976)).

This Court is charged by Wheat to exercise its sound discretion and determine
independently whether the continued representation by counsel impedes the integrity of the
proceedings and whether the attorney should thus be disqualified. Wheat, 486 US. at 161-64, 108
S. Ct. 1692; and see Williams, 81 F.3d at 1324 ("Wheat thus requires a district court to exercise is
own independent judgment as to whether the proceedings are likely to have the requisite integrity
if a particular lawyer is allowed to represent a party. And, it made plain that for this purpose the
court must have sufficiently broad discretion to rule without fear that it is setting itself up for
reversal on appeal either on right-to-counsel grounds if it disqualifies the defendant's chosen
lawyer, or on ineffective assistance grounds if it permits conflict-infected representation of the
defendant.").

Several courts applied a two-prong test to determine whether disqualification is warranted
when the actions by counsel implicate the integrity of the proceedings. See Collins, 920 F.2d at
628-29; United States v. Urbana, 770 F. Supp. 1552, 1557 (S.D.Fla.1991); United States v. Walton,
703 F. Supp. 75, 77 (S.D.Fla. 1988). "First, although there need not be proof of actual wrongdoing,
‘there must be at least a reasonable possibility that some specifically identifiable impropriety did

in fact occur.” Hobson, 672 F.2d at 828 (citing Woods v. Covington Co. Bank, 537 F.2d 804, 813

 

 
(5th Cir.1976). "Second, ‘a court must also find that the likelihood of public suspicion or obloquy
outweighs the social interests which will be served by a lawyer's continued participation in the

case." Je.

Under Maryland Rule 19-308.4 it is professional misconduct for a lawyer to:

* violate or attempt to violate the Maryland Lawyers' Rules of
Professional Conduct, knowingly assist or induce another to do so, or do so
through the acts of another;

° commit a criminal act that reflects adversely on the lawyer's honesty,
trustworthiness or fitness as a lawyer in other respects;

‘(c) engage in conduct involving dishonesty, fraud, deceit or
misrepresentation;

* engage in conduct that is prejudicial to the administration of justice;

Lawyers are professionally and ethically responsible for accuracy in their representations
to the Court. Rule 3.1 of the Model Rules of Professional Conduct states that lawyers “shall not
bring or defend a proceeding, or assert or controvert an issue therein, unless there is a basis in law
and fact for doing so that is not frivolous, which includes a good-faith argument for an extension,
modification or reversal of existing law.” Similarly, Rule 3.3 provides that “{a] lawyer shall not
knowingly ... make a false statement of fact or law to a tribunal or fail to correct a false statement
of material fact or law previously made to the tribunal by the lawyer.” Jd. at 3.3(a).

In Aoude v. Mobil Oil Corp, the Court stated:

The requisite fraud on the Court occurs where “it can be demonstrated, clearly
and convincingly, that a party has sentimentally set in motion some
unconscionable scheme calculated to interfere with the judicial system’s ability
impartially to adjudicate a matter by improperly influencing the trier of fact or

unfairly hampering the presentation of the opposing party’s claim or defense.”
Id. 892 F.2d 1115, 1118 (1st Cir.1989).

 -13|Page
In Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985), the court stated:
"Fraud upon the court is fraud which is directed to the judicial machinery itself
and is not fraud between the parties or fraudulent documents, false statements
or perjury. ... It is where the court or a member is corrupted or influenced or
influence is attempted or where the judge has not performed his judicial function
--- thus where the impartial functions of the court have been directly corrupted.”

"Fraud upon the court" has been defined by the 7th Circuit Court of Appeals to... "embrace
that species of fraud which does, or attempts to, defile the court itself, or is a fraud perpetrated by
officers of the court so that the judicial machinery cannot perform in the usua! manner its impartial
task of adjudging cases that are presented for adjudication.” Kenner v. C_L.R., 387 F.3d 689 (1968);
7 Moore's Federal Practice, 2d ed., p. 512, 7 60.23.

In the United States, common law generally identifies nine elements needed to establish
fraud: (1) a representation of fact; (2) its falsity; (3) its materiality; (4) the representer’s knowledge
of its falsity or ignorance of its truth; (5) the representer’s intent that it should be acted upon by
the person in the manner reasonably contemplated; (6) the injured party’s ignorance of its falsity;
(7) the injured party’s reliance on its truth; (8) the injured party’s right to rely thereon; and (9) the
injured party’s consequent and proximate injury. See, e.g., Strategic Diversity, Inc, v. Alchemix
Corp., 666 F.3d 1197, 1210 n.3, 2012 U.S. App. LEXIS 1175, at *25 n.3 (9th Cir. 2012) (quoting
Staheli v. Kauffman, 122 Ariz. 380, 383, 595 P.2d 172, 175 (1979)); Rice v. McAlister, 268 Ore.
125, 128, 519 P.2d 1263, 1265 (1975); Heitman v. Brown Grp., Inc., 638 S.W.2d 316, 319, 1982
Mo. App. LEXIS 3159, at *4 (Mo. Ct. App. 1982); Prince v. Bear River Mut. Ins. Co., 2002 UT

68, § 41, 56 P.3d 524, 536-37 (Utah 2002).
MARPC §19-308.4 provides, in relevant part that it is professional misconduct for an
attorney to:

(a) violate or attempt to violate the Maryland Attorneys’ Rules of
Professional Conduct, knowingly assist or induce another to do so, or do so
through the acts of another...

MARPC §19-308.1 provides, in relevant part:
An applicant for admission or reinstatement to the bar, or an attorney in

connection with a bar admission application or in connection with a

disciplinary matter, shall not:
. * * *

(b) fail to disclose a fact necessary to correct a misapprehension known by
the person to have arisen in the matter, or knowingly fail to respond to a lawful
demand for information from an admissions or disciplinary authority, except that
this Rule does not require disclosure of information otherwise protected by Rule
19-301.6 (1.6).

MARPC §19-308.1(b) prohibits a lawyer from
[F]Jail[ing] to disclose a fact necessary to correct a misapprehension known

- by the person to have arisen in the matter, or knowingly fail to respond to a

lawful demand for information from an admissions or disciplinary authority,
except that this Rule does not require disclosure of information otherwise
protected by Rule 19-301.6 (1.6).

But for the fraud perpetrated upon this Court by Attorney Mehely there is a
reasonable probability that this Court would have entered a Decision granting Personal
Representative Caldwell McMillan Jr.’s Petition for Personal Representative Commission
whereby he would have received the $43,784.42 in Personal Representative fees to which he is
lawfully entitled to in Compliance with the guideline of Maryland Estates and Trusts

#701. The commission is calculated usingthe gross value of the assets based on the

First Administration Account ($1,1 86,234.00).

 

15|Page
PRAYER FOR RELIEF
WHEREFORE, Defendant Caldwell McMillian, Jr, proceeding pro se, who hereby moves
this Court to enter an order disqualifying Attorney Mr. Andrew G. Balashov, Esq., Ms. Suvita
Chiman Melehy, Esq., or any attorney from Melehy And Associates LLC, from Plaintiff Elizabeth
McMillan McCartney in this action in the best interests of justice, or that this Court will allow and

provide an oral hearing on the same to avoid the miscarriage of justice that will otherwise result.

Yh. Cabdurhl Uteptillan, Qn.
Mr. Caldwell McMillan, Jf
1886 Crownsville Road
Annapolis, MD 21401
(410) 570-7847
donshajid ail.com
VERIFICATION

I hereby realleges the foregoing paragraphs as if fully set forth herein. All exhibits attached
hereto are hereby incorporated by reference as if fully set forth herein.

Pursuant 28 U.S. Code § 1746, I, the undersigned , swear (or certify, verify, or state) under
penalty of perjury that the foregoing is true and correct, and as to those statements made upon
information and belief, I believe them to be true and correct to the best of my information and
belief.

Executed at Annapolis, Maryland, on May 4", 2020.

Ve. Cabturks WcewWhllan,
Mr. Caldwell McMillan, J:
1886 Crownsville Road
Annapolis, MD 21401
(410) 570-7847
donshajid@gmail.com

— W7[Page
CERTIFICATE OF SERVICE
J, the undersigned hereby certify that on that 4" day of May 2020, that a true a copy of
foregoing instrument was placed in the United States Mail, with Postage Pre-Paid, addressed to
the Clerk of this Court and:

Andrew G. Balashov, Esq.
Suvita Chiman Melehy, Esq.
Melehy And Associates LLC

8403 Colesville Rd #610
Silver Spring, MD 20910

Mr. Caldwell McMillan, Jy
1886 Crownsville Road
Annapolis, MD 21401
(410) 570-7847
donshajid(@gmail.com

 

18|Page
